Third District Court of Appeal
                               State of Florida

                       Opinion filed February 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1710
                        Lower Tribunal No. 19-7212
                           ________________


                          Judith Dominguez,
                                  Appellant,

                                     vs.

                           Howard Gonzalez,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Migna
Sanchez-Llorens, Judge.

     Reizenstein & Associates, PA, and Philip L. Reizenstein and Bhakti R.
Kadiwar, for appellant.

     No appearance, for appellee.


Before SCALES, HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed. §742.18 (1), (3), Fla. Stat. (2021).